Citation Nr: 0729538	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  99-06 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
infections.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for chronic 
tonsillitis.

5.  Entitlement to service connection for squamous cells in a 
pap smear.

6.  Entitlement to service connection for infectious 
mononucleosis.

7.  Entitlement to service connection for hypotension.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to an initial rating in excess of 10 percent 
for bronchial asthma.

10.  Entitlement to an initial rating in excess of 10 percent 
for multiple keloids on the chest, shoulders and upper back.

11.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus with bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 1998 and April 2006 rating decisions of 
Department of Veterans Affairs Regional Offices (ROs) that 
granted service connection and awarded 10 percent disability 
ratings for bilateral pes planus with bilateral hallux 
valgus, bronchial asthma, and multiple keloids on the chest, 
shoulders, and upper back, each effective September 4, 1996, 
and denied her claims for service connection for chronic 
urinary tract infections, psoriasis, costochondritis, chronic 
tonsillitis, squamous cells in a pap smear, infectious 
mononucleosis, a low back disability, and hypotension.  In 
April 2007, the veteran testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  In a February 2006 statement, the veteran withdrew her 
appeals concerning entitlement to service connection for 
chronic urinary tract infections, psoriasis, costochondritis, 
chronic tonsillitis, squamous cells in a pap smear, 
infectious mononucleosis, and hypotension, and her appeals 
concerning entitlement to increased initial ratings for 
bronchial asthma, and multiple keloids on the chest, 
shoulders and upper back.

2.  The veteran does not have a current diagnosis of a low 
back disability.

3.  Since September 4, 1996, the veteran's bilateral pes 
planus with bilateral hallux valgus disabilities have 
required the use of orthotic inserts and have been manifested 
by subjective complaints of pain on manipulation and use of 
the feet.  There is no objective evidence of tenderness, 
pain, or functional loss in either great toe, of marked 
deformity of either foot, swelling of the feet on use, or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for chronic 
urinary tract infections have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for psoriasis 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
costochondritis have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for chronic 
tonsillitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for squamous 
cells in a pap smear have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for infectious 
mononucleosis have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
hypotension have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

8.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating in excess of 10 
percent for bronchial asthma have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

9.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating in excess of 10 
percent for multiple keloids on the chest, shoulders and 
upper back have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

10.  A low back disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

11.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus with bilateral hallux valgus 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes (DCs) 5276, 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In November 2005, the veteran submitted a VA Form 9 
perfecting her appeals as to the issues of entitlement to 
entitlement to service connection for chronic urinary tract 
infections, psoriasis, costochondritis, chronic tonsillitis, 
squamous cells in a pap smear, infectious mononucleosis, and 
hypotension, and entitlement to increased initial ratings for 
bronchial asthma, and multiple keloids on the chest, 
shoulders and upper back, as identified in the November 2005 
statement of the case.  

In a February 2006 written statement, the veteran stated that 
she was withdrawing the appeals as to the issues of 
entitlement to service connection for chronic urinary tract 
infections, psoriasis, costochondritis, chronic tonsillitis, 
squamous cells in a pap smear, infectious mononucleosis, and 
hypotension, and entitlement to increased initial ratings for 
bronchial asthma, and multiple keloids on the chest, 
shoulders and upper back.  The Board finds that the veteran's 
written statement indicating her intention to withdraw the 
appeals as to these issues satisfies the requirements for the 
withdrawal of a substantive appeal.  

As the veteran has withdrawn her appeals as to the issues of 
entitlement to service connection for chronic urinary tract 
infections, psoriasis, costochondritis, chronic tonsillitis, 
squamous cells in a pap smear, infectious mononucleosis, and 
hypotension, and entitlement to increased initial ratings for 
bronchial asthma, and multiple keloids on the chest, 
shoulders and upper back, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review the issues.  Accordingly, the issues of entitlement to 
service connection for chronic urinary tract infections, 
psoriasis, costochondritis, chronic tonsillitis, squamous 
cells in a pap smear, infectious mononucleosis, and 
hypotension, and entitlement to increased initial ratings for 
bronchial asthma, and multiple keloids on the chest, 
shoulders and upper back are dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran asserts that she injured her low back during 
active service and that she has experienced back pain since 
that time.  

The veteran's service medical records demonstrate a single, 
undated, entry related to back pain.  On July 28 of a year 
not specified, the veteran reported to sick call with 
complaints of low back pain that had persisted for the last 
two days and had begun after a road march.  She described the 
pain as sharp, and worse with movement.  Physical examination 
revealed tenderness to palpation of the spine, and pain on 
rotation of the back.  The assessment was back strain 
secondary to rucksack/12-mile march.  There are no further 
entries in the veteran's service medical records referable to 
back pain.  On examination in June 1996, prior to separation 
from service, the veteran denied both a history of recurrent 
back pain and currently experiencing back pain.  Physical 
examination of the spine revealed no abnormalities.  As the 
veteran's service medical records reflect only one complaint 
of back pain and no abnormalities of the back were found on 
examination prior to separation from service, the Board finds 
that the weight of the evidence does not establish chronicity 
of back pain in this case.  38 C.F.R. § 3.303.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that she sought 
chiropractic treatment for her back pain shortly after her 
separation from service.  However, the practitioner has 
retired and records of such treatment are no longer 
available.  The first post-service clinical evidence 
regarding complaints of low back pain is dated on VA 
examination in October 1997.  At the time of the examination, 
the veteran reported that she occasionally experienced back 
pain that did not radiate.  She stated that the back pain was 
not precipitated by injury, and that she took over-the-
counter medication for relief of pain.  Physical examination 
revealed full, non-painful range of motion of the lumbar 
spine with no spinous tenderness, and no evidence of muscle 
spasm.  Neurological examination revealed negative straight 
leg raising and normal lower extremities.  She was able to 
toe and heel walk.  X-ray examination of the lumbosacral 
spine revealed no abnormalities.  The diagnosis was 
lumbosacral strain in the past, no current residuals.  

In January 1999, the veteran again underwent X-ray 
examination of the lumbosacral spine.  No abnormalities of 
the spine were visualized.  The next clinical evidence 
related to complaints of back pain is dated in February 2006, 
when the veteran underwent additional VA examination of the 
spine.  At that time, the veteran reported that she developed 
low back pain approximately one to two times per month, 
generally after she had been on her feet for protracted 
periods of time.  She stated that her current job required 
quite a bit of walking, and that she generally wore high-
heeled boots or shoes to work.  A day or two of being careful 
about her back tended to ameliorate the problem.  She stated 
that she had not lost any time from work as a result of her 
back pain, and that her back pain, which was relieved by 
over-the-counter medication, did not interfere with her 
activities of daily living.  She was able to walk good 
distances, and the pain did not radiate.  She reported that 
she had not had any ongoing care for her back.  

Physical examination revealed a well-aligned spine with no 
evidence of scoliosis.  There was mild lumbar lordosis.  The 
standing examination was conducted with the veteran wearing 
high-heeled boots.  She had full flexion to 90 degrees, 
extension to 30 degrees, and side bending and rotation of the 
spine to 30 degrees, bilaterally, without any pain or 
discomfort.  There was no pain upon repetition.  X-ray 
examination of the spine revealed a normal spine.  The 
impression was temporary low back strain during active 
military service, resolved, and recurrent low back strain, 
since active military service, most currently related to 
regular use of quite high-heeled shoes and boots in her job 
that required extensive walking, unrelated to military 
service.

Approximately one week later, the veteran again underwent VA 
examination of her spine.  At that time, the veteran 
described experiencing a shooting, throbbing pain in her low 
back that appeared randomly, and typically lasted from 2 to 3 
hours.  She stated that the pain was occasionally worse with 
sitting.  She reported that over-the-counter pain medication 
generally improved the pain.  During the painful time, the 
veteran was still able to accomplish all activities of daily 
living, such as eating, hygiene, toileting, bathing, 
dressing, walking, and stairs.  She stated, however, that she 
avoided chores such as vacuuming, cleaning, dishwashing, 
laundry, cutting grass, and shoveling snow while experiencing 
back pain.  During non-painful times, she was able to 
accomplish all such chores without difficulty.  On physical 
examination, the range of motion of the veteran's spine was 
tested three separate times.  On those three occasions, the 
veteran had the following ranges of motion:  flexion of 95, 
95, and 95 degrees, extension of 20, 20, and 20 degrees, 
lateral bending of 25, 25, and 25 degrees, bilaterally, and 
rotation of 20, 25, and 20 degrees, bilaterally.  There was 
no evidence of deformity of the spine, and no tenderness at 
the spinous process, at the paravertebral muscles, or at the 
sacroiliac joint, bilaterally.  There was no evidence of 
neurological abnormality.  The veteran was observed to walk 
with a normal gait.  X-ray findings were determined to be 
unremarkable.  In conclusion, the examiner noted that the 
veteran had experienced back pain in an on and off fashion 
since her separation from service.  

On physical examination, however, no diagnosable disorder of 
the back was found.  Thus, any current back pain could not be 
related to the complaint of back pain demonstrated in the 
veteran's service medical records.  Additionally, there was 
no relationship between the veteran's service-connected 
bilateral flat feet and her low back pain.  The examiner's 
rationale for finding no relationship between the complaint 
of back pain demonstrated in the veteran's service medical 
records and her current complaints of back pain was that it 
was not possible for a diagnosis of back strain to persist 
for as long as the veteran had been separated from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic back 
disability during the veteran's period of active service.  
Following the July complaint, there are no further complaints 
of back pain.  Additionally, the October 1997 and the second 
February 2006 VA examiner found no current evidence of a low 
back disability.  Significantly, pain is not analogous to 
disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999).  In addressing the issue of entitlement to service 
connection, the Court in Sanchez held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Absent evidence of a current 
disability, service connection for a low back disability must 
be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Even considering the first VA examiner's assessment of 
current low back strain, that low back strain was determined 
to be related to the veteran's use of high-heeled shoes and 
to be unrelated to her period of active service.  
Significantly, there is no evidence of any finding to the 
contrary.  As there is no evidence of a current low back 
disability nor any evidence establishing a medical nexus 
between military service and the veteran's current complaints 
of back pain, service connection for a low back disability is 
not warranted.

The Board has considered the veteran's assertions that she 
has a low back disability related to her period of active 
service.  However, to the extent that the veteran relates her 
current problems to her service, her opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for her bilateral pes planus with 
bilateral hallux valgus disability on the original grant of 
service connection.  See 38 C.F.R. § 20.201 (2006); Beyrle v. 
Brown, 9 Vet. App. 24, 27 (1996); Collaro v. West, 136 F.3d 
1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. 
Cir. 1998).  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's disabilities of the feet are rated as 10 
percent disabling under DC 5280-5276.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen. 38 C.F.R. § 4.27 (2006).  Diagnostic 
Code 5280 pertains to hallux valgus.  38 C.F.R. § 4.71a, DC 
5280.  Diagnostic Code 5276 pertains to flat feet.  38 C.F.R. 
§ 4.71a, DC 5276.  

Under DC 5280, a 10 percent disability rating is warranted 
for unilateral hallux valgus where the hallux valgus is 
either equivalent to amputation of the great toe, or is 
status post resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, DC 5280.  

Under DC 5276, a 10 percent disability rating is warranted 
for moderate pes planus, manifested by the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  Finally, a maximum 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276.

The veteran's service medical records and post-service 
medical records dated from November 1999 to April 2006 
reflect frequent complaints of foot pain, particularly in the 
arch, and particularly after wearing high-heeled shoes.  
These records show that she has been diagnosed with flat 
feet, bilaterally, and that she has bilateral hallux valgus, 
worse on the right than on the left.  She has been prescribed 
orthotic inserts for treatment of her pes planus.  She 
asserts that her foot pain affects her ability to walk and 
negatively impacts her activity level.  

The veteran underwent VA examination of her feet in October 
1997, July 2005, and February 2006.  On examination in 
October 1997, she complained of pain on prolonged standing or 
running.  Physical examination revealed minimal pes planus 
deformity on weightbearing.  There was no edema, and no other 
abnormality noted.  Dorsalis pedis pulses were present.  X-
ray examination revealed no abnormalities of the feet.

On VA examination in July 2005, the veteran complained of 
painful feet after prolonged periods of standing or walking.  
She estimated that she was able to walk approximately three 
miles without experiencing pain.  She additionally complained 
of stiffness in her feet.  She stated that she was not 
receiving any medical treatment for her feet, and noted that 
her symptoms were alleviated with the use of arch supports.  
She reported that she worked in an appliance department and 
that her foot disabilities did not affect her job 
performance.  Physical examination of the feet revealed mild 
pes planus deformity on weight bearing.  There was no 
evidence of edema.  She was observed to walk without an 
antalgic gait.  There were no unusual callosities or shoe 
wear patterns noted.  There was no objective evidence of 
painful feet on motion.  Supination was normal on standing.  
There was no weightbearing or non-weightbearing malalignment 
of the Achilles tendon.  There was minimal valgus without 
particular indication for correction.  There was no 
particular fore or midfoot malalignment, and no appreciable 
hallux valgus.  X-ray examination revealed minimal bilateral 
pes planus.

On VA examination in February 2006, the veteran complained of 
increasing pain in her feet while walking.  She described the 
pain as sharp in nature and as being located in the lateral 
side of the feet, and occasionally beneath the arch.  She 
stated that resting alleviated her pain.  Physical 
examination revealed a normal gait.  She had 0 degrees of 
calcaneal varus, bilaterally.  The arch had 2 fingerbreadths 
bilaterally.  There was no evidence of any deformity of the 
toes on either foot.  Neither foot showed evidence of callus 
formation.  There was slight tenderness at the navicular bone 
on the right, and none on the left.  There was no tenderness 
at the plantar calcaneal area, the plantar fascial area, or 
the metatarsal head are bilaterally.  Examination of the 
ankles revealed no abnormalities, bilaterally.  The examiner 
noted that X-ray examination in July 2005 had revealed mild 
pes planus, bilaterally.  The assessment was mild pes planus, 
bilaterally.

On private evaluation in April 2006, the veteran was found to 
have pes planus, bilaterally.  Both heels were in slight 
valgus.  The hindfoot and forefoot were supple, although she 
was slightly stiff at the transverse tarsal joints.  She had 
hallux valgus bilaterally, with the right worse than the 
left, which was passively correctable.  She had strong 
dorsalis pedalis pulses and normal skin integrity.  She was 
observed to walk without an antalgic gait.  Strength was 
well-maintained throughout.  She had tenderness near the 
distal aspect of the posterior tibial tendon and the 
navicular tuberosities bilaterally, although the tuberosity 
itself was not terribly prominent.  X-ray examination 
revealed pes planus alignment on the weight bearing lateral 
film.  She had congruent hallux valgus deformity on both 
sides with the right hallux valgus angle of 22 degrees and 
the left 17 degrees.  She had a normal intermetatarsal angle 
bilaterally, measuring 8 degrees.  There was mild lateral 
subluxation of the sesamoids.  The assessment was symptomatic 
pes planovalgus alignment of both feet. 

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for her bilateral pes planus with 
bilateral hallux valgus disability.  In treatment records 
dated from the veteran's separation from service to April 
2006, and in reports of examination dated in October 1997, 
July 2005, and February 2006, the veteran's bilateral pes 
planus is consistently described as mild.  Additionally, 
there is no objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  Rather, on each 
examination it was noted that there was no evidence of 
swelling, calluses, or pain on manipulation.  While the 
evidence does show some deformity, in the form of hallux 
valgus, the degree of angulation has been determined to be 
slight.  Accordingly, the Board does not find this deformity 
to rise to the level of marked. Finally, while the veteran 
does have some pain on use, and tenderness to manipulation, 
the Board does not find that the evidence of record indicates 
that this rises to the level of accentuated.  In this regard, 
the Board notes that on examination in February 2006, the 
veteran reported that her pain was alleviated by rest.  As 
none of the criteria for a finding of severe flat feet has 
been met, the Board finds that a higher evaluation is not 
warranted for the veteran's flat feet.

The Board also finds that the veteran is not entitled to a 
higher rating under the diagnostic criteria pertaining to 
hallux valgus.  The veteran has not undergone surgical 
correction of her hallux valgus, and there is no objective 
evidence of functional loss in either great toe.  As the 
veteran's hallux valgus has been found to be only slight, and 
a finding of severe hallux valgus is required for a 10 
percent evaluation, the Board finds that the veteran's hallux 
valgus is currently properly incorporated in her evaluation 
for her flat feet.  See 38 C.F.R. § 4.71a, DC 5280.

Finally, the Board finds that the veteran is not entitled to 
a rating higher than 10 percent under the diagnostic criteria 
pertaining to other foot injuries.  As the veteran's pes 
planus and bilateral hallux valgus has consistently been 
described as mild, the Board finds that the severity of the 
veteran's service-connected disability does not rise to the 
level of a moderately severe disability of the foot, as is 
required for an increased rating of 20 percent under DC 5284.  
See 38 C.F.R. § 4.71a, DC 5284.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for foot disorders are 
not applicable to the veteran's disability as they regard 
other conditions for which she is not service-connected.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's bilateral pes planus with bilateral hallux valgus 
has continuously been 10 percent disabling since September 4, 
1996, when service connection became effective.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, September 
2005, February 2006, and March 2006; rating decisions in 
April 1998, November 2005, and April 2006; a statement of the 
case in January 1999; and supplemental statements of the case 
in February 2005, November 2005, and April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

The appeal concerning the issue of entitlement to service 
connection for chronic urinary infections, psoriasis, 
costochondritis, chronic tonsillitis, squamous cells in a pap 
smear, infectious mononucleosis, hypotension, are dismissed 
without prejudice.

The appeal concerning the issue of entitlement to an initial 
rating in excess of 10 percent for bronchial asthma, and an 
initial rating in excess of 10 percent for multiple keloids 
on the chest, shoulders and upper back, are dismissed without 
prejudice.

Service connection for a low back disability is denied.

An initial rating higher than 10 percent for bilateral pes 
planus with bilateral hallux valgus is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


